Name: Council Regulation (EEC) No 3783/85 of 31 December 1985 allocating, for 1986, Community catch quotas in Greenland waters
 Type: Regulation
 Subject Matter: fisheries;  America;  international law
 Date Published: nan

 No L 363 / 32 Official Journal of the European Communities 31 . 12 . 85 COUNCIL REGULATION (EEC ) No 3783 / 85 of 31 December 1985 allocating , for 1986 , Community catch quotas in Greenland waters Whereas , under Article 3 of Regulation ( EEC ) No 170 / 83 , it is incumbent upon the Council to fix the total allowable catch for each stock or group of stocks , the share available to the Community and the specific conditions for taking these catches ; whereas , under Article 4 of the said Regulation , the share available to the Community is to be distributed among the Member States ; Whereas information regarding actual catches must be made available in order to ensure that the allocations are complied ¢ with . HAS ADOPTED THIS REGULATION : Article 1 The allocation in 1986 of the Community catch quotas in Greenland waters shall be as set out in the Annex . I HE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC ) No 170 / 83 of 25 January 1983 establishing a Community system for the conservation and management of fishery resources ( 1 ), and in particular Article 1 1 thereof, Having regard to the proposal from the Commission , Having regard to the Agreement on fisheries between the European Economic Community , on the one hand , and the Government of Denmark and the local Government of Greenland , on the other ( 2 ), Having regard to the Protocol on the conditions relating to fishing between the European Economic Community , on the one hand , and the Government of Denmark and the local Government of Greenland , on the other ( 3 ), fixing the catch quotas allocated to the Community in Greenland waters , Whereas these catch quotas may be taken by vessels which do not fly the flag of a Member State of the Community , to the extent to which this is necessary for the proper functioning of the fisheries agreements concluded by the Community with third countries ; whereas the Community has agreed to allocate part of its catch quotas in Greenland waters in 1986 to Norway ; Whereas the Community and Greenland have held consultations on the application of the Agreement and the Protocol in 1986 ; whereas the parties agreed that the Community catch quotas may be fished in 1986 as set out in the Annex to this Regulation ; Article 2 Member States and the masters of vessels flying the flag of a Member State shall comply , as far as fishing in Greenland waters is concerned , with Articles 3 to 9 of Council Regulation (EEC ) No 2057 / 82 of 29 June 1982 establishing certain control measures for fishing activities by vessels of the Member States ( 4 ), as last amended by Regulation (EEC ) No 3723 / 85 ( 5 ). Article 3 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Communities . It shall apply with effect from 1 January 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 31 December 1985 . For the Council The President R. STEICHEN ') OJ No L 24 , 27 . 1 . 1983 , p. 1 . 2 ) OJ No L 29 . 1. 2 . 1985 , p. 9 . 3 OJ No L 29 , 1 . 2 . 1985 , p. 14 . ( 4 ) OJ No L 220 , 29 . 7 . 1982 , p . 1 . ( s ) OJ No L 361 , 31 . 12 . 1985 , p . 42 . 31 . 12 . 85 Official Journal of the European Communities No L 363 / 33 ANNEX Allocation of Community catch quotas in Greenland waters for 1986 Species Area Community catch quotas ( tonnes ) Member State shares ( tonnes ) Norwegian shares ( tonne 1.) ( shown for information only ) Faroes quotas in Greenland waters according to EC /Greenland Fisheries Protocol ('} : tonnes ) ( shown tor information only ) j 2 3 4 5 6 Cod NAPO 1 ICBS XIV / V p.m . 11 500 Germany United Kingdom 10 000 1 500 Redfish NAPO 1 ICBS XIV / V 10 000 57 820 Germany United Kingdom Germany France United Kingdom 9 810 j 190 | 57 140 | 410 | 270 | 500 Greenland halibut NAPO 1 ICBS XIV / V 1 850 3 750 Germany United Kingdom Germany United Kingdom 1 575 75 3 375 175 200 200 150 150 Halibut NAPO 1 200 Deep-water prawns 200 ( 2 ) 450 ( J ) 2 050 NAPO 1 ICBS XIV / V 1 600 3 350 475 C ) 675 France Denmark France Denmark 575 575 650 650 Catfish NAPO 1 2 000 Germany 2 000 Blue whiting CBS XIV / V 30 000 Denmark France Germany 3 000 3 000 24 000 Capelin ICBS XIV / V 20 000 Denmark 20 000 1 0 000 ( 1 ) These Faroese quotas are additional to the Community catch quotas and form part of the fishery arrangement for 1986 agreed on by the Community and the Faroe Islands . ( 2 ) Only to be fished by long-liners . ( 3 ) South of 68 ° N.